Citation Nr: 0516345	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1997 to 
July 1998.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2002, a 
statement of the case was issued in March 2003, and a 
substantive appeal was received in April 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran initially requested a Board hearing, however, he 
failed to appear at a scheduled February 2005 hearing.


FINDINGS OF FACT

1.  A February 1999 rating decision denied entitlement to 
service connection for a lumbar strain; the veteran did not 
file a notice of disagreement.   

2.  In May 2002, the veteran requested that his claim of 
service connection for lumbar strain be reopened. 

3.  Evidence received since the February 1999 rating decision 
is not cumulative of the evidence of record at the time of 
the February 1999 denial, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

4.  The low back strain noted in the veteran's service 
medical records was acute in nature and resolved without 
leaving chronic low back disability.  

5.  Any current chronic low back strain is unrelated to the 
veteran's active duty service. 




CONCLUSIONS OF LAW

1.  The February 1999 rating decision which denied service 
connection for lumbar strain is final.  38 U.S.C.A. § 7105(c) 
(West 2002).   

2.  Evidence received since the February 1999 rating decision 
in connection with the lumbar strain is new and material, and 
the veteran's claim of service connection for lumbar strain, 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004). 

3.  Lumbar strain was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2002 
RO letter, the October 2002 rating decision, and the March 
2003 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
July 2002 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the July 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in July 2002, prior to the RO's decision to deny 
the claim in October 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
private medical records.  The veteran was scheduled for a VA 
examination pursuant to 38 C.F.R. § 3.159(c)(4), but he 
failed to appear.  The RO obtained private medical records 
from Presbyterian Hospital of Dallas as requested by the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.



Criteria and Analysis

New and Material Evidence

A claim by the veteran for entitlement to service connection 
for lumbar strain was denied by a rating decision in February 
1999.  The veteran was advised of that determination and 
furnished notice of appellate rights and procedures, but a 
timely notice of disagreement was not received to initiate an 
appeal.  That decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

Although not clearly articulated by the RO, from a review of 
the October 2002 rating decision, the March 2003 statement of 
the case, and a supplemental statement of the case issued in 
January 2004, it appears that the RO initially found that new 
and material evidence had not been received to reopen the 
lumbar strain claim, but subsequently did find that the claim 
was reopened and ordered a VA examination in furtherance of 
the duty to assist the veteran.  Nevertheless, regardless of 
the RO's determination under the new and material evidence 
analysis, the Board is not bound by that determination and 
must nevertheless consider whether new and material evidence 
has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001). 

In May 2002, the appellant again requested that the claim be 
reopened.  For claims received on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's service connection claim for lumbar strain was 
denied by the RO in February 1999 on the basis that there was 
no permanent residual or chronic disability and that there 
was no relation to the in-service temporary strain that was 
resolved.  Since the February 1999 decision, the RO obtained 
treatment records from Presbyterian Hospital of Dallas.  
These medical records revealed treatment for a lumbar strain 
in May 2002.  These records are new as there was no evidence 
of a current disability before the February 1999 decision.  
The evidence also is material as it pertains to a previously 
unestablished fact; that is, the possibility of a current 
disability.  The fact that the veteran has a lumbar strain in 
May 2002 and he had a previous lumbar strain in service gives 
this new evidence a reasonable possibility of substantiating 
the claim.  Consequently, the claim is reopened.      

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records revealed treatment for a low back 
strain in June 1998 which occurred doing sit-ups in physical 
training.  Limited range of motion was noted.  A week later 
he was treated for follow-up and the treatment record 
revealed normal alignment, full range of motion, and no 
spasms.  There are no subsequent records documenting low back 
complaints.  There is no report of discharge medical 
examination among the service medical records.

Private treatment records from Presbyterian Hospital of 
Dallas reveal treatment for low back pain caused by a back 
strain in May 2002.  It was noted that the veteran had been 
experiencing back pain of 3 days duration, apparently due to 
a bending injury.  The treatment notes are to the effect that 
the veteran should be examined again if his "back pain is 
not better in one week."    

The veteran was scheduled for a VA examination and opinion in 
November 2003.  However, the veteran failed to report for the 
exam.  There are no other medical records contained within 
the file.  Since the veteran did not report for the 
examination the Board must consider the claim with the 
evidence now of record.

The evidence in the record reflects a back strain in June 
1998 and one in May 2002.  Although the back pain was in the 
same general area on both occasions, there is nothing to link 
these back strains together.  In fact, the lack of any 
evidence of ongoing low back symptoms after each incident 
suggests that both strains were acute injuries that resolved 
without leaving chronic disability.  The injury in-service 
mostly resolved itself within a week as the veteran had full 
range of motion, normal alignment, and no spasms.  The May 
2002 injury was anticipated to be better in a week according 
to the treatment notes.  There is no competent evidence of 
record linking the two back strains together.  

The Board believes it unfortunate that the veteran did not 
appear for the scheduled VA examination.  This examination 
would have determined what if any current, chronic back 
disability he had and whether or not it is related to the 
earlier in-service injury.  The VA attempted to assist the 
veteran in his claim by providing this examination.  However, 
"the duty to assist is not always a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran has 
the duty to cooperate with the VA in developing his claim.  
Since there is no competent evidence of current chronic low 
back disability related to the veteran's service, his claim 
for service connection must be denied.    

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim for service connection for lumbar strain.  To 
this extent, the appeal is granted.  

Service connection for lumbar strain is not warranted.  To 
this extent, the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


